DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 10 August 2021 has been entered and the following has occurred: Claims 1-2, 4-6, 8-9, 11-13, & 15-19 have been amended.  No Claims have been cancelled or added.
Claims 1-20 remain pending in the application. 

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2021, 22 September 2021, and 04 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS’s are being considered by the examiner in this Office Action.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-7), machine (claims 8-14), and manufacture (claims 15-20) which recite steps of:
receiving, by a mediator module operating on a central computing entity, a care gap request generated by a user computing entity executing software of a practice management system, wherein
the care gap request is generated in a data format corresponding to the practice management system and comprises a trigger indication comprising patient identifying data that identifies a patient;
translating, by the mediator module, the care gap request by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein
the care gap inquiry comprises the trigger indication;
receiving the care gap inquiry;
extracting the patient identifying data from the trigger indication;
identifying, based at least in part on the patient identifying data, an Application Program Interface (API) call appropriate to retrieve medical history data corresponding to the patient from an Electronic Medical Record (EMR) database;
querying, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data;
querying a plurality of care standards to identify one or more care standards relevant to the patient based at least in part on: 
(a) demographic data corresponding to the patient and
(b) medical history data corresponding to the patient
wherein at least a portion of the demographic data is identified within the trigger indication and at least a portion of the medical history data is received from the EMR database;
wherein each of the plurality of care standards are stored in the memory media together with data identifying at least one of
(a) relevant demographic data for a corresponding care standard or 
(b) one or more codes identifying relevant portions of medical history data for application of a corresponding care standard, and
wherein each of the plurality of care standards identifies one or more care event codes for satisfying a corresponding care standard of the plurality of care standards;
analyzing, by the care gap module, one or more data items within the medical history data corresponding to the patient based at least in part on the one or more care event codes identified for the one or more care standards to identify whether the medical history information is missing any data items having corresponding care event codes indicative of gaps in care;
generating, by the care gap module, a care gap response reflecting whether one or more gaps in care were identified, wherein
the care gap module is generated in a standardized data format;
receiving, by the mediator module, the care gap response;
generating a care gap notification that indicates whether any gaps in care were identified and, when a gap in care was identified, indicates what the gap was; and
providing, by the mediator module, the care gap notification such that a user receives the care gap notification, the user to provide a care gap evaluation comprising at least a portion of the care gap notification or a graphical representation thereof via a user interface of the user computing entity.
These steps of receiving a care gap request in a data format comprising a trigger indication, receiving and extracting patient identifying information from a trigger indication, querying a plurality of care standards to identify one or more care standards relevant to the patient based on varying patient information, analyzing the patient’s medical history information to identify missing items indicative of gaps in care, generating a notification based on, if any, identified missing items indicative of gaps in care, and providing said notification such that a user receives information regarding the missing items indicative of gaps in care, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving and extracting patient identifying information language, receiving and extracting patient identifying information in the context of this claim encompasses a mental process of the user mentally or physically reading and extracting information.  Similarly, the limitation of querying a plurality of care standards, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as the user parsing through various care standards based on the patient’s demographic information or medical history information, but for the recitation of generic computer components.  For example, but for the analyzing the patient’s medical history to identify missing items indicative of gaps in care language, identifying missing items of gaps in care language in the context of this claim encompasses a mental process of the user parsing the patient’s medical history to identify gaps in medical care.  Similarly, the limitation of generating and providing a notification of the identified missing items indicative of gaps in care, as drafted, is a process that, under its broadest reasonable interpretation, covers 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, & 16-20, reciting particular aspects of generating the care gap notification or determining a care standard may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a user interface, a central computing entity, a care gap/mediator module, a user computing entity, a processor, computer program code, a memory, a non-transitory computer-readable storage medium, an application program interface, a trigger indication, a database, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0054], [0043] & [0104], [0046], [0051]-[0053], [0042], [0046], [0046], [0046] ,[0066], [0083], [0045], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient health information, receiving a trigger indication comprising patient identifying information or recitation of querying a plurality of electronic health records/care standards stored in a memory media/database amounts to mere data gathering, recitation of translating, extracting, identifying, etc. of patient information from the trigger indication or specifically determining a plurality of care standards based on demographic information or medical history information corresponding to the patient or recitation of analyzing the medical history information for purposes of identifying gaps in patient care, amounts to selecting a particular data source or type 
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a care gap evaluation or querying a plurality of care standards or recitation of an Application Program Interface (API) and/or varying software modules, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, & 16-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 5, 7, 10, 12, 14, 16, & 18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 4, 6, 9, 11, 13, 16-17, & 19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 4-6, 9, 11-13, 16, & 18-19 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a care gap request and/or trigger indication comprising patient information, generating and providing a care gap notification to the user, receiving patient health information, receiving a trigger indication comprising patient identifying information or recitation of querying a plurality of electronic health records/care standards stored in a memory media/database, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing the medical history information to identify missing items indicative of gaps in care, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); identifying whether medical history information is missing any data items indicative of gaps in care and possibly updating or manipulating the patient’s medical history information on the back-end of the care gap evaluation performed, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions for performing the abstract idea discussed, storing a plurality of electronic health records, care standards in a memory media, and/or infrastructure for connecting/interfacing varying databases, storing a care gap notification and care gap evaluation, storing instructions to present a graphical representation of the care gap evaluation via user interface, storing patient medical history information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting patient identifying information from the trigger indication, querying a plurality of care standards stored in a memory media to identify one or more care standards relevant to the patient (presumably via electronic scanning or extraction), and analyzing medical history information to identify missing items indicative of gaps in care (presumably via electronic scanning or extraction) , e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).
claims 2-7, 9-14, & 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5, 7, 9-12, 14, 16-18, & 20 which describe various data that is transmitted over network means such as the care gap notification, eligibility information, authentication of a provider, receiving various forms of a care standard, encrypting the care gap notification upon providing care gap notification, or receiving a trigger indication, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-4, 9-11, & 16-17 which disclose various eligibility checks, verification means, and/or encryption means, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-4, 9-11, & 16-17 which disclose various eligibility information, verification, and encryption means, etc., which inherently require updated records for eligibility, verification of various users, and decryption means, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-7, 9-14, & 16-20 which disclose storing instructions to perform the recited abstract idea, storing eligibility information, storing verification means, storing encryption and decryption means, storing and retrieving various forms of care standards, storing the care gap notification in a certain format, and storing/retrieving instructions to generated, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2, 6, 9, 13, 16, & 18 which disclose parsing a patient’s identifying information to perform an eligibility check and querying a plurality of care standards, possibly via scanning, extracting, parsing, etc., to determine a care standard that is relevant to the patient based on a patient’s parsed, identifying information, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Further, references in the prior art describe typical embodiments regarding the interfacing of multiple databases, servers, etc. such as via Application Program Interface (API) capabilities, See Lee Par [0102], Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 & Col. 11, ll. 26-50, Francois Par [0016]-[0023].  




















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 20120166226) in view of Dunleavy et al. (U.S. Patent No. 9710600)

Claim 1 –
Regarding Claim 1, Lee discloses a method for providing a care gap evaluation user interface within an interactive user interface provided by a user computing entity, the method comprising:
receiving, by a mediator module operating on a central computing entity, a care gap request generated by a user computing entity executing software of a practice management system (While not a “mediator module” per se, see Lee Par [0012], [0041], [0084]-[0085] which discloses the system comprising a plurality of databases and software modules that are located on a central computing or processing entity, such as that in Lee Par [0033]-[0034], for performing assessments on received healthcare data such as care gap analysis), wherein
the care gap request is generated in a data format corresponding to the practice management system (See Lee Par [0042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s and comprises a trigger indication comprising patient identifying data that identifies a patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
receiving, by the care gap module operating on the central computing entity (See Lee Par [0043] & [0046] & Fig. 4 & 6 which disclose a central computing entity to perform the embodiments disclosed throughout Lee), a care gap inquiry
extracting, by the care gap module, the patient identifying data from the trigger indication (See Lee Par [0089]-[0094] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.);
identifying, by the central computing entity and based at least in part on the patient identifying data, an Application Program Interface (API) call appropriate to retrieve medical history data corresponding to the patient from an Electronic Medical Record (EMR) database (While not Application Program Interface (API) per se, See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an aggregate database or uploaded to a centralized database, system, or document from the multiple sources, which is understood to read on the capabilities of an API without the express mention of an API due to the interfacing between multiple databases or software programs.  If this is not enough, see Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 which discloses the use of one or more API’s for the sake of collecting data and interfacing different apps on the patient’s or user’s computer with a personal health record software);
querying, by the care gap module, a plurality of care standards stored in a memory media to identify one or more care standards relevant to the patient based at least in part on
(a) demographic data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting demographic data) and 
(b) medical history data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting medical history data),
wherein at least a portion of the demographic data is identified within the trigger indication and at least a portion of the medical history data is received from the EMR database (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated; See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file; See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the 
wherein each of the plurality of care standards are stored in the memory media together with data identifying at least one of:
relevant demographic data for a corresponding care standard (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated) or
one or more codes identifying a relevant portions of medical history data for application of a corresponding care standard (See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file), and
wherein each of the plurality of care standard identifies one or more care event codes for satisfying a corresponding care standards of the plurality of care standards (While not “event code” per se, See Lee Par [0048] which specifically discloses the system possibly employing procedure codes to easily associate with/identify procedures, medications, etc. which constitutes an event code and the procedure/medication is understood to correspond to a care standard);
analyzing, by the care gap module, one or more data items within the medical history data corresponding to the patient based at least in part on one or more care event codes identified for the one or more care standards to identify whether the medical history data is missing any data items having corresponding care event codes indicative of gaps in care (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care 
generating, by the care gap module, a care gap response reflecting whether one or more gaps in care were identified (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified), 
wherein the care gap module is generated a standardized data format (See Lee Par [0086] & [0089] and Fig. 10 which disclose the interface that would display the care gap notification, report, etc. being designed to emulate a standard doctor’s chart or record in an electronic format on a display; Also, see Lee Par [042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database or could be generalized/standardized);
receiving, by the medical module, the care gap response (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
generating, by the mediator module, a care gap notification having a data format corresponding to the practice management system executing on the user computing entity (See Lee Par [0042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database), 
wherein the care gap notification indicates whether any gaps in care were identified and, when a gap in care was identified, indicates what the gap was (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified); and
providing, by the mediator module, the care gap notification such that the user computing entity receives the care gap notification, the user computing entity configured to provide a care gap evaluation comprising at least a portion of the care gap notification or a graphical representation thereof via a user interface of the practice management system (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons; See Lee Par [0064] which discloses a user computing entity that is separate from the system and is connected via network means).


As shown above, Lee does disclose a care gap request, a trigger indication, and associated functionalities of an API (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified; See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an aggregate database or uploaded to a centralized database, system, or document from the multiple sources, which is understood to read on the capabilities of an API without the express mention of an API due to the interfacing between multiple databases or software programs)
 
However, Lee does not explicitly disclose:
translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein the care gap inquiry comprises the trigger indication;
querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data;

However, Dunleavy does disclose translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein the care gap inquiry comprises the trigger indication (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of healthcare data that is extracted from one or more databases that has been queried and is associated with a patient, such as in Dunleavy Col. 11, ll. 26-50, and further describes transforming said request query/request into a care gap inquiry that determines gaps in care that occur in the patient’s health information; this information is then displayed or presented to the user of the system such that the system displays a list of healthcare gaps within a displayed dialog box or window) and querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of any gaps in the healthcare data that is extracted from one or more databases that has been queried, such as in Dunleavy Col. 11, ll. 26-50, and further describes transforming said request query/request into a care gap inquiry that determines gaps in care that occur in the patient’s health information; this information is then displayed or presented to the user of the system such that the system displays a list of healthcare gaps within a displayed dialog box or window).  The disclosure of Dunleavy is directly applicable to the disclosure of Lee because both disclosures share limitations and capabilities, namely, they are both directed towards receiving healthcare information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee that relate to a care gap request, a trigger indication, and associated functionalities of an API, as discussed above, to specifically include translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity & querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data, as disclosed by Dunleavy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee with the disclosed aspects of Dunleavy relating to care gap requests, queries, and/or inquiries made by the system, and the system further comprising specific API functionalities such as an “API call”, in order for the system to query multiple databases or servers and to facilitate integration within said EHR system(s) for the purposes of holistic gap analysis of the patient across the multiple sources of information (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3).

Claim 2 –
Regarding Claim 2, Lee discloses the method of Claim 1 in its entirety.  Lee discloses a method, further comprising:
performing an eligibility check for the patient based at least in part on the patient identifying data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care, therefore determining patient eligibility for the care gap notification;  See specifically Lee Par [0103]-[0106] which wherein
the care gap notification comprises at least a portion of the resulting eligibility data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons).

Claim 3 – 
Regarding Claim 3, Lee discloses the method of Claim 1 in its entirety.  Lee discloses a method, further comprising:
performing an authentication of a provider identified in the trigger indication prior to providing the care gap notification (See Lee Par [0074], [0081]-[0082] which discloses once accessing the HMS website, the user has to be authenticated by the web server before the HMS can provide services, such as care gap notification).

Claim 4 –
Regarding Claim 4
encrypting the care gap notification prior to providing the care gap notification (See Lee Par [0069]-[0071] which discloses a two-level encryption (such as 3DES and/or MD5) of the HMS data exchange to where all incoming/outgoing is encrypted in some form, including the care gap notification that occurs in Lee Par [0046]-[0048], [0052], & [0103]-[0106]),
the encrypting performed based at least in part on the authentication of the provider (See Lee Par [0074] which discloses the HMS utilizes a first login pop up provided to the user, by which further information such as the care gap notification that occurs in in Lee Par [0046]-[0048], [0052], & [0103]-[0106] can be encrypted and transmitted to the authenticated user, using the encryption methods discussed in Lee Par [0069]-[0071]).

Claim 5 – 
Regarding Claim 5, Lee discloses the method of Claim 1 in its entirety.  Lee further discloses a method, wherein:
a care standard comprises:
(a) at least one procedure, test, or lab work and a frequency with which the at least one procedure, test, or lab work should be performed (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.) and
(b) relevancy data used to determine if the care standard is relevant to the patient (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, 

Claim 6 –
Regarding Claim 6, Lee discloses the method of Claim 1 in its entirety.  Lee further discloses a method, wherein:
the care gap notification is formatted based at least in part on a practice management system corresponding to a provider identified in the trigger indication (As outlined above in the 35 U.S.C. 112(b) section of this office action, for purposes of compact prosecution and prior art analysis of Claims 6, 13, & 19, the formatting of the care gap notification is interpreted as a graphical formatting and changes depending on personal preference that is specified by a person using the practice management system;  See Lee Par [0086] which discloses the program presenting a list of different types of templates and enables the user to select a template from said list of templates, the selected template being used to presented and format information in a graphical user interface to the user;  Further, see Lee Par [0089] which discloses a template or interface that is designed to emulate a standard doctor’s chart or record in an electronic format on a display that serves to make the EMR look like a paper medical record, and further, as described in Lee Par [0103], the treatment gap later may be displayed on the electronic medical record using the graphical user interface).

Claim 7 –
Regarding Claim 7
the trigger indication is generated in response to a trigger being identified by a listener operating on the central computing entity (According to Applicant’s specification [0043], a listener constitutes computer executable code that upon the processing element executing the computer executable code, identifies triggers and automatically generate trigger indications for one or more integrated back-end functions such as determining that an appointment is being scheduled and may automatically generate trigger indications for an eligibility check and/or care gap evaluation corresponding to the appointment being scheduled.  Therefore, under broadest reasonable interpretation of a listener, as interpreted in light of Applicant’s specification [0043], constitutes computer executable code that automatically generates trigger indications for one or more eligibility checks and/or care gap evaluations;  See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See Lee Par [0099]-[0106] which discloses the system parsing through the patient’s medical data and the system automatically upon the usage of the system described in Lee; further, Lee discloses the system automatically determining gap(s) in care via the patient’s medical data, and upon the determination of the gap(s) in care via the patient’s medical data, the generation of reports or evaluations that highlight or describe the gaps in treatment may be generated automatically and sent automatically to specified persons).

Claim 8 –
Regarding Claim 8, Lee discloses an apparatus comprising:
at least one processor (See Lee Par [0033] & Par [0097] which discloses the use of processor-containing systems such as computers),
at least one communications interface
and at least one memory including computer program code (See Lee Par [0032]-[0033] which discloses the present technology being implemented with a computer program or on a computer-usable/computer-readable medium),
the computer program code comprising executable instructions corresponding to a mediator module and a care gap module (While not a “mediator module” per se, see Lee Par [0012], [0041], [0084]-[0085] which discloses the system comprising a plurality of databases and software modules that are located on a central computing or processing entity, such as that in Lee Par [0032]-[0035], for performing assessments on received healthcare data such as care gap analysis),
the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (See Lee Par [0032]-[0035] which discloses the present technology being implemented with a computer program that contains executable instructions or on a computer-usable/computer-readable medium):
receive, by the mediator module, a care gap request generated by a user computing entity executing software of a practice management system (While not a “mediator module” per se, see Lee Par [0012], [0041], [0084]-[0085] which discloses the system comprising a plurality of databases and software modules that are located on a central computing or processing entity, such as that in Lee Par [0033]-[0034], for performing assessments on received healthcare data such as care gap analysis), wherein
the care gap request is generated in a data format corresponding to the practice management system (See Lee Par [042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database; se, and comprises a trigger indication comprising patient identifying data that identifies a patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
receive, by the care gap module, the care gap inquiry
extract, by the care gap module, the patient identifying data from the trigger indication (See Lee Par [0089]-[0094] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.);
identify, based at least in part on the patient identifying data, an Application Program Interface (API) call appropriate to retrieve medical history data corresponding to the patient from an Electronic Medical Record (EMR) database (While not Application Program Interface (API) per se, See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an aggregate database or uploaded to a centralized database, system, or document from the multiple sources, which is understood to read on the capabilities of an API without the express mention of an API due to the interfacing between multiple databases or software programs.  If this is not enough, see Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 which discloses the use of one or more API’s for the sake of collecting data and interfacing different apps on the patient’s or user’s computer with a personal health record software);
query, by the care gap module, a plurality of care standards stored in a memory media to identify one or more care standards relevant to the patient based at least in part on (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.; See Lee Par [0049], [0104], [0114] which specifically discloses the use of the notification of gaps in treatment being used to provide care to 
(a) demographic data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting demographic data) or 
(b) medical history data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting medical history data),
wherein at least a portion of the demographic is identified within the trigger indication and at least a portion of the medical history data is received from the EMR database (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated; See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file; See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified),
wherein each of the plurality of care standard are stored in the memory media together with data identifying at least one of:
relevant demographic information data for a corresponding care standard (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated) or
one or more codes identifying relevant portion of medical history data for application of corresponding care standard (See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file) and
wherein each of the plurality of care standards identifies one or more care event codes for satisfying a corresponding care standard of the plurality of care standards (While not “event code” per se, See Lee Par [0048] which specifically discloses the system possibly employing procedure codes to easily associate with/identify procedures, medications, etc. which constitutes an event code and the 
analyze, by the care gap module, one or more data items within the medical history data corresponding to the patient based at least in part on one or more care event codes identified for the one or more care standards to identify whether the medical history data is missing any data items having corresponding care event codes indicative of gaps in care (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care; While not “event code” per se, See Lee Par [0048] which specifically discloses the system possibly employing procedure codes to easily associate with/identify procedures, medications, etc. which constitutes an event code);
generate, by the care gap module, a care gap response reflecting whether one or more gaps in care were identified (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
wherein the care gap module is generated in a standardized data format (See Lee Par [0086] & [0089] and Fig. 10 which disclose the interface that would 
receive, by the mediator module, the care gap response (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
generate, by the mediator module, a care gap notification having a data format corresponding to the practice management system executing on the user computing entity (See Lee Par [0042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database), wherein the care gap notification indicates whether any gaps in care were identified and, when a gap in care was identified, indicates what the gap was (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified); and
provide, by the mediator module, the care gap notification such that a user computing entity receives the care gap notification, the user computing entity configured to provide a care gap evaluation comprising at least a portion of the care gap notification or a graphical representation thereof via a user interface of the practice management system (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons; See Lee Par [0064] which discloses a user computing entity that is separate from the system and is connected via network means).

As shown above, Lee does disclose a care gap request, a trigger indication, and associated functionalities of an API (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified; See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an aggregate database or uploaded to a centralized database, system, or document from the multiple sources, which is understood to read on the capabilities of an API without the express mention of an API due to the interfacing between multiple databases or software programs)

However, Lee does not explicitly disclose:
translate, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on a central computing entity (See), wherein
the care gap inquiry comprises the trigger indication (See);
query, via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data (See);

However, Dunleavy does disclose translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein the care gap inquiry comprises the trigger indication (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of healthcare data that is extracted from one or more databases that has been queried and is associated with a patient, such as in Dunleavy Col. 11, ll. 26-50, and further describes transforming said request query/request into a care gap inquiry that determines gaps and querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of any gaps in the healthcare data that is extracted from one or more databases that has been queried, such as in Dunleavy Col. 11, ll. 26-50, and further describes transforming said request query/request into a care gap inquiry that determines gaps in care that occur in the patient’s health information; this information is then displayed or presented to the user of the system such that the system displays a list of healthcare gaps within a displayed dialog box or window).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee that relate to a care gap request, a trigger indication, and associated functionalities of an API, as discussed above, to specifically include translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity & querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data, as disclosed by Dunleavy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee with the disclosed aspects of Dunleavy relating to care gap requests, queries, and/or inquiries made by the system, and the system further comprising specific API functionalities such as an “API call”, in order for the system to query multiple databases or servers and to facilitate integration within said EHR system(s) for the purposes of holistic gap analysis of the patient across the multiple sources of information (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3).


Claim 9 –
Regarding Claim 9, Lee discloses the apparatus of Claim 8 in its entirety.  Lee further discloses an apparatus, wherein:
the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to at least:
perform an eligibility check for the patient based at least in part on the patient identifying data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care, therefore determining patient eligibility for the care gap notification;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons), wherein
the care gap notification comprises at least a portion of the resulting eligibility data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons).

Claim 10 –
Regarding Claim 10, Lee discloses the apparatus of Claim 8 in its entirety.  Lee further discloses an apparatus, wherein:
the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to at least (See Lee Par [0032]-[0035] which discloses the present technology being implemented with a computer program that contains executable instructions or on a computer-usable/computer-readable medium):
perform an authentication of a provider identified in the trigger indication prior to providing the care gap notification (See Lee Par [0074], [0081]-[0082] which discloses once accessing the HMS website, the user has to be authenticated by the web server before the HMS can provide services, such as care gap notification).

Claim 11 –
Regarding Claim 11, Lee discloses the apparatus of Claim 10 in its entirety.  Lee further discloses an apparatus, wherein:
the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to at least (See Lee Par [0032]-[0035] which discloses the present technology being implemented with a computer program that contains executable instructions or on a computer-usable/computer-readable medium):
encrypt the care gap notification prior to providing the care gap notification (See Lee Par [0069]-[0071] which discloses a two-level encryption (such as 3DES and/or MD5) of the HMS data exchange to where all incoming/outgoing is encrypted in some form, including the care gap notification that occurs in Lee Par [0046]-[0048], [0052], & [0103]-[0106]),
the encrypting performed based at least in part on the authentication of the provider (See Lee Par [0074] which discloses the HMS utilizes a first login 

Claim 12 –
Regarding Claim 12, Lee discloses the apparatus of Claim 8 in its entirety.  Lee further discloses an apparatus, wherein:
a care standard comprises:
(a) at least one procedure, test, or lab work and a frequency with which the at least one procedure, test, or lab work should be performed (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.) and
(b) relevancy data used to determine if the care standard is relevant to the patient (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.).


Claim 13 –
Regarding Claim 13, Lee discloses the apparatus of Claim 8 in its entirety.  Lee further discloses an apparatus, wherein:
the care gap formatted based at least in part on a practice management system corresponding to a provider identified in the trigger indication (As outlined above in the 35 U.S.C. 112(b) section of this office action, for purposes of compact prosecution and prior art analysis of Claims 6, 13, & 19, the formatting of the care gap notification is interpreted as a graphical formatting and changes depending on personal preference that is specified by a person using the practice management system;  See Lee Par [0086] which discloses the program presenting a list of different types of templates and enables the user to select a template from said list of templates, the selected template being used to presented and format information in a graphical user interface to the user;  Further, see Lee Par [0089] which discloses a template or interface that is designed to emulate a standard doctor’s chart or record in an electronic format on a display that serves to make the EMR look like a paper medical record, and further, as described in Lee Par [0103], the treatment gap later may be displayed on the electronic medical record using the graphical user interface).

Claim 14 –
Regarding Claim 14, Lee discloses the apparatus of Claim 8 in its entirety.  Lee further discloses an apparatus, wherein:
the trigger indication is generated in response to a trigger being trigger being identified by a listener operating on the central computing entity (According to Applicant’s specification [0043], a listener constitutes computer executable code that upon the processing element executing the computer executable code, identifies triggers and automatically generate trigger indications for one or more integrated back-end functions such as determining that an appointment is being scheduled and may automatically generate trigger indications for an 

Claim 15 – 
Regarding Claim 15, Lee discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions corresponding to a mediator module and a care gap module, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to (See Lee Par [0032]-[0035] which discloses the present technology being implemented with a computer program that contains executable instructions or on a computer-usable/computer-readable medium):
receive, by the mediator module, a care gap request generated by a user computing entity executing software of a practice management system (While not a “mediator module” per se, see Lee Par [0012], [0041], [0084]-[0085] which discloses the system comprising a plurality of databases and software modules that are located on a central computing or processing wherein
the care gap request is generated in a data format corresponding to the practice management system (See Lee Par [042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database; se, see Lee Par [0012], [0041], [0084]-[0085] which discloses the system comprising a plurality of databases and software modules that are located on a central computing or processing entity, such as that in Lee Par [0033]-[0034], for performing assessments on received healthcare data such as care gap analysis, and the performing of said analysis is specifically initiated or requested by the user) and comprises a trigger indication comprising patient identifying data that identifies a patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
receive, by the care gap module, the care gap inquiry (See Lee Par [0039]-[0044] which discloses the user visiting with the care manager and providing current assessments to the 
extract, by the care gap module, the patient identifying data from the trigger indication (See Lee Par [0089]-[0094] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.);
identify, based at least in part on the patient identifying data, an Application Program Interface (API) call appropriate to retrieve medical history data corresponding to the patient from an Electronic Medical Record (EMR) database (While not Application Program Interface (API) per se, See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an aggregate database or uploaded to a centralized database, system, or document from the multiple sources, which is understood to read on the capabilities of an API without the express mention of an API due to the interfacing between multiple databases or software programs.  If this is not enough, see Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 which discloses the use of one or more API’s for the sake of collecting data and interfacing different apps on the patient’s or user’s computer with a personal health record software);
query, by the care gap module, plurality of care standards stored in a memory media to identify one or more care standards relevant to the patient based at least in part on at least one of (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient 
(a) demographic data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting demographic data) or 
(b) medical history data corresponding to the patient (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc., constituting medical history data),
wherein at least a portion of the demographic data is identified within the trigger indication and at least a portion of the medical history data is received from the EMR database (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated; See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file; See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified),
wherein each of the plurality of care standards are stored in the memory media together with data identifying at least one of:
relevant demographic data for a corresponding care standard (See Lee Par [0046] which discloses the system to generate healthcare guidelines for disease states, gender, and age, such as of the patient being treated); or
one or more codes identifying relevant portions of medical history data for application of a corresponding care standard (See Lee Par [0007], [0042] & Fig. 2 which discloses the use and recognition of CPT codes, which are understood to include a corresponding standard of care, in the medical history data/file), and
wherein each of the plurality of care standards identifies one or more care event codes for satisfying a corresponding care standard of the plurality of care standards (While not “event code” per se, See Lee Par [0048] which specifically discloses the system possibly employing procedure codes to easily associate with/identify procedures, medications, etc. which constitutes 
analyze, by the care gap module, one or more data items within the medical history data corresponding to the patient based at least in part on one or more care event codes identified for the one or more care standards to identify whether the medical history data is missing any data items having corresponding care event codes indicative of gaps in care (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care; While not “event code” per se, See Lee Par [0048] which specifically discloses the system possibly employing procedure codes to easily associate with/identify procedures, medications, etc. which constitutes an event code);
generate, by the care gap module, a care gap response reflecting whether one or more gaps in care were identified (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified), 
wherein the care gap module is generated in a standardized data format (See Lee Par [0086] & [0089] and Fig. 10 which disclose the interface that would display the care gap notification, report, etc. being designed to emulate a standard doctor’s chart or record in an electronic format on a display; Also, see Lee Par [042] which disclose the system being able to automatically import external information into an 
receive, by the mediator module, the care gap response (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed and subsequently presenting the alert of the gap in care in the form of a report of notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified);
generate, by the mediator module, a care gap notification having a data format corresponding to the practice management system executing on the user computing entity (See Lee Par [0042] which disclose the system being able to automatically import external information into an information template, such as one that is specifically requested by the user and is particular to the user’s preference/system preferences, thereby saving the user the time required to manually format and submit the information that is specific to the user system’s database), wherein the care gap notification indicates whether any gaps in care were identified and, when a gap in care was identified, indicates what the gap was (See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, notification; See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified); and
provide, by the mediator module, the care gap notification such that the user computing entity receives the care gap notification, the user computing entity configured to provide a care gap evaluation comprising at least a portion of the care gap notification or a graphical representation thereof via a user interface of the practice management system (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons; See Lee Par [0064] which discloses a user computing entity that is separate from the system and is connected via network means).

As shown above, Lee does disclose a care gap request, a trigger indication, and associated functionalities of an API (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care and the alert indicating the information of said gap in care such as what the gap was and when it was identified; See Lee Par [0102] which discloses integrating data from multiple sources such that the data may be directly inputted into an 
 
However, Lee does not explicitly disclose:
translate, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein
the care gap inquiry comprises the trigger indication;
query, via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data;

However, Dunleavy does disclose translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity, wherein the care gap inquiry comprises the trigger indication (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of healthcare data that is extracted from one or more databases that has been queried and is associated with a patient, such as in Dunleavy Col. 11, ll. 26-50, and further describes transforming said request query/request into a care gap inquiry that determines gaps in care that occur in the patient’s health information; this information is then displayed or presented to the user of the system such that the system displays a list of healthcare gaps within a displayed dialog box or window) and querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 which disclose the use of an API provided by a data analytics provider system to obtain details of any gaps in the healthcare data that is extracted from one or more databases that has been queried, such as in Dunleavy Col. 11, ll. 26-50, and further describes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee that relate to a care gap request, a trigger indication, and associated functionalities of an API, as discussed above, to specifically include translating, by the mediator module, the care gap request generated by the user computing entity into a care gap inquiry usable by a care gap module operating on the central computing entity & querying, by the central computing entity and via the API call, the EMR database to receive the medical history data for the care gap module to identify one or more gaps in care relevant to the patient identifying data, as disclosed by Dunleavy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments disclosed in Lee with the disclosed aspects of Dunleavy relating to care gap requests, queries, and/or inquiries made by the system, and the system further comprising specific API functionalities such as an “API call”, in order for the system to query multiple databases or servers and to facilitate integration within said EHR system(s) for the purposes of holistic gap analysis of the patient across the multiple sources of information (See Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3).

Claim 16 –
Regarding Claim 16, Lee discloses the computer program product of Claim 15 in its entirety.  Lee further discloses a computer program product, wherein:
the computer program code instructions, when executed by the processor of the computing entity, are further configured to cause the computing entity to:
perform an eligibility check for the patient based at least in part on the patient identifying data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any wherein
the care gap notification comprises at least a portion of the resulting eligibility data (See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See specifically Lee Par [0103]-[0106] which discloses the alert being displayed on the EMR using the graphical interface, as well as the alert possibly being in the form of a report or other notification and the generation of reports or evaluations that highlight or describe the gaps in treatment, and may be generated automatically and sent automatically to specified persons).

Claim 17 –
Regarding Claim 17, Lee discloses the computer program product of Claim 15 in its entirety.  Lee further discloses a computer program product, wherein:
the computer program code instructions, when executed by the processor of the computing entity, are further configured to:
perform an authentication of a provider identified in the trigger indication prior to providing the care gap notification (See Lee Par [0074], [0081]-[0082] which and
encrypt the care gap notification prior to providing the care gap notification (See Lee Par [0069]-[0071] which discloses a two-level encryption (such as 3DES and/or MD5) of the HMS data exchange to where all incoming/outgoing is encrypted in some form, including the care gap notification that occurs in Lee Par [0046]-[0048], [0052], & [0103]-[0106]),
the encrypting performed based at least in part on the authentication of the provider (See Lee Par [0074] which discloses the HMS utilizes a first login pop up provided to the user, by which further information such as the care gap notification that occurs in in Lee Par [0046]-[0048], [0052], & [0103]-[0106] can be encrypted and transmitted to the authenticated user, using the encryption methods discussed in Lee Par [0069]-[0071]).

Claim 18 –
Regarding Claim 18, Lee discloses the computer program product of Claim 15 in its entirety.  Lee further discloses a computer program product, wherein:
a care standard comprises:
(a) at least one procedure, test, or lab work and a frequency with which the at least one procedure, test, or lab work should be performed (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.) and
(b) relevancy data used to determine if the care standard is relevant to the patient (See Lee Par [0091]-[0092] which discloses the user interface displaying user information regarding the user of the EMR such as username of the account logged into the EMR, patient information, etc.;  See Lee Par [0046]-[0048], [0052], & [0101]-[0103] which all disclose determining gaps in treatment via querying a plurality of care standards or healthcare guidelines for disease states, gender and age, procedures that have been done for the patient, procedures that need to be done, medications prescribed, etc.).

Claim 19 –
Regarding Claim 19, Lee discloses the computer program product of Claim 15 in its entirety.  Lee further discloses a computer program product, wherein:
the care gap notification is formatted based at least in part on a practice management system corresponding to a provider identified in the trigger indication (As outlined above in the 35 U.S.C. 112(b) section of this office action, for purposes of compact prosecution and prior art analysis of Claims 6, 13, & 19, the formatting of the care gap notification is interpreted as a graphical formatting and changes depending on personal preference that is specified by a person using the practice management system;  See Lee Par [0086] which discloses the program presenting a list of different types of templates and enables the user to select a template from said list of templates, the selected template being used to presented and format information in a graphical user interface to the user;  Further, see Lee Par [0089] which discloses a template or interface that is designed to emulate a standard doctor’s chart or record in an electronic format on a display that serves to make the EMR look like a paper medical record, and further, as described in Lee Par [0103], the treatment gap later may be displayed on the electronic medical record using the graphical user interface).


Claim 20 –
Regarding Claim 20, Lee discloses the computer program product of Claim 15 in its entirety.  Lee further discloses a computer program product, wherein:
the trigger indication is generated in response to a trigger being identified by a listener operating on the central computing entity (According to Applicant’s specification [0043], a listener constitutes computer executable code that upon the processing element executing the computer executable code, identifies triggers and automatically generate trigger indications for one or more integrated back-end functions such as determining that an appointment is being scheduled and may automatically generate trigger indications for an eligibility check and/or care gap evaluation corresponding to the appointment being scheduled.  Therefore, under broadest reasonable interpretation of a listener, as interpreted in light of Applicant’s specification [0043], constitutes computer executable code that automatically generates trigger indications for one or more eligibility checks and/or care gap evaluations;  See Lee Par [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See Lee Par [0099]-[0106] which discloses the system parsing through the patient’s medical data and the system automatically upon the usage of the system described in Lee; further, Lee discloses the system automatically determining gap(s) in care via the patient’s medical data, and upon the determination of the gap(s) in care via the patient’s medical data, the generation of reports or evaluations that highlight or describe the gaps in treatment may be generated automatically and sent automatically to specified persons).




Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 11-13 of Arguments/Remarks that the Claims are directed to patent-eligible subject matter due to the newly filed amendments that add language that amount to (a) improving the performance of a computing system features and (b) providing new, novel, and non-obvious features to such configurations.  More specifically, Applicant argues in view of Applicant’s Spec [0058] that technical solutions are provided which cure deficiencies found in prior art systems.  Examiner respectfully disagrees with Applicant’s arguments.  While Examiner notes the purported technical solutions that the Claims may provide, it is unclear how the embodiments of the Claims directly result in the purported technical solutions and/or the Claims simply add embodiments of automation to prior art systems, which as set forth in MPEP 2106.05(a)(I), is sufficient to show an improvement in computer functionality.  For instance, Applicant specifically makes mention on pp. 12 of Arguments/Remarks that the Claims provide a technical solution by automating the identification of gaps in care for a patient/member that are usually performed manually instead.  While automation does not inherently preclude the Claims from providing a technical solution/practical application to prior art systems, mere automation of manual processes without further integration of said automation into a practical application does not confer patent-eligibility upon a set of Claims.  Further, as already mentioned, Applicant argues that the newly amended Claims highlight that the identification of a gap in care may be initiated by a user computing entity and querying, by a care gap module, a plurality of care standards/electronic medical record databases.  Applicant argues that the newly amended limitations amount to a practical application by enabling automated identification of gaps in care and thereby correspond to one or more care steps being omitted from the patient’s care process.  However, Examiner notes that the omission of varying manual process steps can be said for most forms of automating manual processes.  This omission of steps does not necessarily result in a practical application of the abstract idea, and as already discussed, in view of MPEP 2106.05(a)(I), does not amount to a Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 13 of Arguments/Remarks that the Claims recite “significantly more” than an abstract idea at least in part by the recitation of the various features that specifically allow integration of the recited system with specially configured computing systems, such as via the Application Program Interface (API) that is recited in the independent Claims, and as such, the Claims are directed towards patent-eligible subject matter.  Examiner respectfully disagrees with Applicant’s arguments.  As set forth above in the 35 U.S.C. 101 rejections, and as determined in view of the obviousness type rejections regarding the API/API functionalities, API functionalities are well-understood, routine, and/or conventional in the field of care gap analysis due to the receiving of medical data from one or more databases and centralizing said data/care gap analysis results in a main database, as set forth in Lee Par [0102], Dunleavy Col. 6, ll. 17 – Col. 7, ll. 56 & Figs. 1-3 & Col. 11, ll. 26-50, Francois Par [0016]-[0023], and more.  Therefore, the newly amended limitations that may allow integration of the recited systems with specially configured computing systems does not amount to significantly more than the recited abstract idea, because of the generally well-known aspects of the limitations.  As such, Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1-20, Applicant argues on pp. 15-16 of Arguments/Remarks that independent Claims 1, 8, & 15 are purportedly allowable over the art because previously cited portions of Lee do not explicitly disclose the newly amended limitations of said independent Claims.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Lee et al., in view of Dunleavy et al.  This new grounds of rejection has been presented above in the 35 U.S.C. 103 rejections and addresses the newly amended limitations that have been added to independent Claims 1, 8, & 15.  For instance, varying portions of Lee (Lee Par [0046]-[0048], [0052], & Claims 1, 8, & 15 remain rejected under 35 U.S.C. 103 over the new grounds of rejection made in view of Lee, further in view of Dunleavy.
Regarding 35 U.S.C. 102 rejections of Claims 1-20,  Applicant argues on pp. 16-17 of Arguments/Remarks that because independent Claims 1, 8, & 15 are purportedly allowable over the art, dependent Claims 2-7, 9-14, & 16-20 which are dependent from Claims 1, 8, & 15, respectively, are also allowable over the art, by virtue of their dependency.  Examiner respectfully disagrees with Applicant’s arguments.  As shown above, a new grounds of rejection has been made in view of Lee, further in view of Dunleavy to read on the newly amended limitations found within independent Claims 1, 8, & 15, and therefore, independent Claims 1, 8, & 15 remain rejected under 35 U.S.C. 103.  As such, by virtue of their dependency, dependent Claims 2-7, 9-14, & 16-20 which are dependent from Claims 1, 8, & 15, also remain rejected under 35 U.S.C. 103 over Lee in view of Dunleavy.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blechman et al. (U.S. Patent Publication No. 20150213195) discloses a system for integration with electronic health record systems to allow for importing health information of a patient, generating one or more information request templates, analyzing the health information of the patient such as to determine gaps in the patient’s care or treatment, and allows for API interfacing with said electronic health record systems
Connely, IV et al. (U.S. Patent No. 10276263) discloses a system for managing workflow of patient treatments, etc. as well as determining gaps in said patient treatments and providing future treatment plans or solutions to said gaps in care
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/10/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626